Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
This office action is responsive to the Amendment and Remarks filed 12 August 2022, wherein no substantive amendments were made to claims 1-21, and claims 22-23 were newly added. Subsequently, claims 1-23 are pending and presently under consideration in this application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,358,600. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a polymerisable liquid crystal composition, the corresponding method of preparation thereof said polymerisable liquid crystal composition, as well as the corresponding use thereof said polymerisable liquid crystal composition in a liquid crystal display device, characterized in that said polymerisable liquid crystal composition comprises a combination of at least one direactive mesogenic compound inclusive of the direactive mesogenic compounds of the present formula I and at least one monoreactive mesogenic compound inclusive of the monoreactive mesogenic compounds of the present formula II.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/302,392 (corresponding to U.S. Patent Application Publication No 2020/0255736). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a polymerisable liquid crystal composition, the corresponding method of preparation thereof said polymerisable liquid crystal composition, as well as the corresponding use thereof said polymerisable liquid crystal composition in a liquid crystal display device, characterized in that said polymerisable liquid crystal composition comprises a combination of at least one direactive mesogenic compound inclusive of the direactive mesogenic compounds of the present formula I and at least one monoreactive mesogenic compound inclusive of the monoreactive mesogenic compounds of the present formula II.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-10, 20, and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-5 of copending Application No. 16/333,126 (corresponding to U.S. Patent Application Publication No 2019/0359889). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a polymerisable liquid crystal composition, characterized in that said polymerisable liquid crystal composition comprises a combination of at least one direactive mesogenic compound inclusive of the direactive mesogenic compounds of the present formula I and at least one monoreactive mesogenic compound inclusive of the monoreactive mesogenic compounds of the present formula II.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-10, 20, and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-5 of copending Application No. 16/336,974 (corresponding to U.S. Patent Application Publication No. 2019/0218459). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a polymerisable liquid crystal composition, characterized in that said polymerisable liquid crystal composition comprises a combination of at least one direactive mesogenic compound inclusive of the direactive mesogenic compounds of the present formula I and at least one monoreactive mesogenic compound inclusive of the monoreactive mesogenic compounds of the present formula II.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 10, and 12-19 of copending Application No. 16/082,186 (corresponding to U.S. Patent Application Publication No. 2020/0291299). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a polymerisable liquid crystal composition, the corresponding method of preparation thereof said polymerisable liquid crystal composition, as well as the corresponding use thereof said polymerisable liquid crystal composition in a liquid crystal display device, characterized in that said polymerisable liquid crystal composition comprises a combination of at least one direactive mesogenic compound inclusive of the direactive mesogenic compounds of the present formula I and at least one monoreactive mesogenic compound inclusive of the monoreactive mesogenic compounds of the present formula II.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-10, 20, and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/639,007 (corresponding to U.S. Patent Application Publication No. 2020/0199453). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a polymerisable liquid crystal composition, characterized in that said polymerisable liquid crystal composition comprises a combination of at least one direactive mesogenic compound inclusive of the direactive mesogenic compounds of the present formula I and at least one monoreactive mesogenic compound inclusive of the monoreactive mesogenic compounds of the present formula II.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being obvious over Sargent et al. (U.S. Patent No. 10,435,628).
Sargent et al. discloses a polymerisable liquid crystal composition characterized by comprising a combination of at least one direactive mesogenic compound inclusive of the direactive mesogenic compounds of the present formula I, as generally represented therein by the compounds of formula (A) 
    PNG
    media_image1.png
    111
    431
    media_image1.png
    Greyscale
 (claim 1) and more specifically (column 10, line 35+),:
    PNG
    media_image2.png
    356
    877
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    253
    900
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    275
    879
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    293
    881
    media_image5.png
    Greyscale
, in an amount inclusive of that of the present claims (see claim 20), and at least one monoreactive mesogenic compound inclusive of the monoreactive mesogenic compounds of the present formula II, as represented therein by the compounds of formulae (MR1) through MR30) (see columns 31-36), mixed together. Although Sargent teaches that the monoreactive mesogenic compounds inclusive of those compounds of the present formula II contain a terminal substituent comparable to the present substituent R21 as is now claimed:
    PNG
    media_image6.png
    176
    457
    media_image6.png
    Greyscale
(column 39, 39+), the examples therein do not expressly illustrate the combination thereof at least one monoreactive mesogenic compound inclusive of the monoreactive mesogenic compounds of the present formula II, as represented therein by the compounds of formulae (MR1) through MR30), with at least one direactive mesogenic compound inclusive of the direactive mesogenic compounds of the present formula I, as generally represented therein by the compounds of formula (A). 
It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to include a monoreactive mesogenic compound inclusive of that of the present formula II, characterized by containing a terminal substituent comparable to the present substituent R21 as is now claimed, as generally taught therein Sargent et al., in the liquid crystal composition of Sargent et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with the use of the monoreactive mesogenic compound of the present formula II.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Response to Arguments
Applicant's arguments filed 12 August 2022 with respect to the rejections under nonstatutory double patenting, as set forth in paragraphs 7-12 of the previous office action on the merits, to the effect that “Applicants will attend to this rejection after otherwise allowable matter will be identified in the application, as up until then at least the scope of the claims herein may change”, have been fully considered but they are not persuasive. 
Applicant's arguments filed 12 August 2022 with respect to the rejection under 35 U.S.C. 103 over Sargent et al. (‘628) as set forth in paragraph 15 of the previous office action on the merits, have been fully considered but they are not persuasive. 
In response to applicant's arguments filed 12 August 2022 with respect to the optical dispersion of the claimed polymer film, the Examiner notes that said arguments are applicable only to claim 21 which recites that the “polymerizable LC material exhibits positive optical dispersion”. Notwithstanding that the remaining pending claims 1-20, 22 and 23 are silent with respect to the optical dispersion of the optical dispersion, as the Examiner noted previously, it is well within the level of one of ordinary skill in the liquid crystal art would to select appropriate known component compounds and use them in an amount necessary to achieve as desired either a negative or a positive optical dispersion in the resulting polymerisable liquid crystal composition. The fact remains that each of the component compounds utilized in the claimed polymerisable liquid crystal composition are individually well known in the liquid crystal art, as well as is their combination thereof, as taught in Sargent et al. Applicants response to the aforementioned fact noted by the Examiner has been fully considered yet not persuasive since the remarks involve a discussion of multiple references, as compared to the present circumstance of the combination of compounds in a single reference. In response to applicant's arguments filed 12 August 2022 regarding Sargent’s motivation to utilize the compounds of formula ND and or the compounds of formula II, the fact that applicant may have recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722